OPINION
ROBERTS, Judge.
The convictions are for the sale of heroin; the punishment, 25 years in each case on a plea of guilty before the court.
There was stipulated testimony entered into the records and a written judicial confession by the appellant in each case.
Appellant was represented by employed counsel and is represented on these appeals by court-appointed counsel.
Counsel has filed a brief stating that he has examined the records and has consulted with appellant concerning the cases. Counsel finds no grounds of error which may be urged for reversals of these causes.
The records contain a witnessed certificate signed by the appellant acknowl*228edging receipt of a copy of counsel’s brief and a copy of the transcript and the statement of facts prepared for these appeals, all of which were presented to him in open court.
Appellant has filed no pro se brief herein.
A careful examination of the records before us has been made and we find that the appeals are frivolous.
The requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137 (Tex.Crim.App.1969), have been fully satisfied.
The judgments are affirmed.